249 F.Supp.2d 1381 (2003)
In re U-HAUL INTERNATIONAL, INC., Moving Equipment Rental Antitrust Litigation
Nick Ceh v. U-Haul International, Inc., S.D. California, C.A. No. 3:02-1977
D.L. Day, et al. v. U-Haul International, Inc., S.D. Florida, C.A. No. 9:02-80689
No. 1504.
Judicial Panel on Multidistrict Litigation.
March 5, 2003.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of two actions pending, respectively, in the Southern District of California and the Southern District of Florida.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiffs in the Southern District of Florida action for coordinated or consolidated pretrial proceedings of these actions in the Southern District of Florida. Plaintiff in the Southern District of California action supports the motion for transfer. U-Haul International, Inc. (Haul), the lone defendant in each action, opposes the motion for transfer; however, if the Panel nonetheless grants the motion, then U-Haul would support the District of Arizona as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that these two actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of Florida will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Both actions involve allegations that Haul, along with its company-operated centers and other affiliated entities, conspired with independent dealers throughout the country to set uniform rates, in *1382 violation of the federal antitrust laws, for in-town rentals of U-Haul equipment, that is, rentals in which equipment is rented from and returned to the same location. Plaintiffs in both actions seek to represent a putative nationwide class of persons who rented trucks, vans, trailers or other moving equipment from U-Haul, its companyoperated centers, or its independent dealers from July 1998 to the present. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
The Southern District of Florida stands out as an appropriate transferee forum for this litigation. We note that four of the five federal court actions are pending in this district and have been consolidated before one judge. In addition, pretrial proceedings have commenced there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the Southern District of California is transferred to the Southern District of Florida and, with the consent of that court, assigned to the Honorable Daniel T.K. Hurley for coordinated or consolidated pretrial proceedings with the action
NOTES
[1]  In addition to the two actions before the Panel, the parties have notified the Panel of three related actions pending in the Southern District of Florida. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).